DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2019, 10/28/2020, and 11/11/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 20100117925) incorporating Sperry (5,262,793) in [0031]

With regards to claim 1. Conrad disclose(s):
An antenna assembly (fig 3a) comprising: 
a plurality of antenna elements (see elements within fig 3a) including: 
a UHF antenna element ([0009]; see additional portion 300 including 5 and 6 in fig 3a);
a VHF antenna element ([0009]); 
wherein the UHF antenna element and the VHF antenna element are parasitically coupled without a direct ohmic connection between the UHF antenna element and the VHF antenna element ([0033]; parasitic elements does not involve direct ohmic connection); and 
wherein the antenna assembly is configured to be operable for receiving VHF and UHF high definition television signals without using a diplexer and a VHF balun ([004]. [0032]; the examiner takes the position that UHF elements being parasitically coupled involves a usage without a diplexer).

With regards to claim 2. Conrad disclose(s):
The antenna assembly of claim 1, 
wherein the VHF antenna element comprises a middle portion (see 100) and first (left 110) and second extensions (right 110) extending outwardly from the middle portion.

With regards to claim 3. Conrad disclose(s):
The antenna assembly of claim 2, 
wherein the middle portion of the VHF antenna element (see 100 in fig 3a) has a curvature (see curved surface of 100) substantially matching a curvature of a curved portion of the UHF antenna element that overlaps (see curved portion of 100 overlapping and matching base 2) and/or 


With regards to claim 16. Conrad disclose(s):
The antenna assembly of claim 1,
wherein: 
the antenna assembly includes a single feed point on the UHF antenna element (see 90 in fig 6 of Sperry); 

With regards to claim 19. Conrad disclose(s):
The antenna assembly of claim 1, 
wherein the antenna assembly does not include a diplexer and a VHF balun ([004]. [0032]; the examiner takes the position that UHF elements being parasitically coupled involves a usage without a diplexer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 20100117925) incorporating Sperry (US 5,262,793)  in view of Eckwielen (US 20070229379 A1)

With regards to claim 18. Conrad disclose(s):
The antenna assembly of claim 1, 
the VHF antenna element (110, 100, 140) is in front of or behind the UHF antenna element (portion of 300 such 2).
Conrad does not disclose(s):
wherein:
the antenna assembly further comprises at least one reflector behind the UHF antenna element and the VHF antenna element; and 
Eckwielen teaches
the antenna assembly further comprises at least one reflector (136; fig 13) behind the UHF antenna element and the VHF antenna element [146];
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the antenna of Conrad by implementing the reflector behind the UHF antenna element and the VHF antenna element as disclosed by Eckwielen in order to enhance reception gain as taught/suggested by Eckwielen ([0013]).

Allowable Subject Matter
Claim(s) 4-15, 17, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an antenna assembly requiring:
wherein the UHF antenna element comprises at least one tapered loop antenna element having the curved portion that overlaps and/or is alongside the middle portion of the VHF antenna element, in combination with the other limitations of the claim.
With regards to claim 10, the prior art fails to teach or suggest a/an antenna assembly requiring:
the VHF antenna element comprises a curved portion having first and second ends, and first and second extensions extending in opposite directions from the respective first and second ends of the curved portion; 
the UHF antenna element comprises a tapered loop antenna element having a curved portion that overlaps and/or is alongside the curved portion of the VHF antenna element; and 
the curved portion of the VHF antenna element has a curvature that substantially matches a curvature of the curved portion of the tapered loop antenna element, in combination with the other limitations of the claim.
With regards to claim 11, the prior art fails to teach or suggest a/an antenna assembly requiring:
the UHF antenna element comprises first and second tapered loop antenna elements defining a generally figure eight configuration; 
the VHF antenna element comprises: 

first and second extensions extending in opposite directions from the respective first and second ends of the curved portion of the VHF antenna element, in combination with the other limitations of the claim.
With regards to claim 12, the prior art fails to teach or suggest a/an antenna assembly requiring:
the UHF antenna element comprises upper and lower tapered loop antenna elements; the VHF antenna element comprises: 
an upper curved portion including first and second ends and having a curvature that substantially matches a curvature of a lower curved portion of the upper tapered loop antenna element; 
first and second extensions extending in opposite directions from the respective first and second ends of the upper curved portion of the VHF antenna element; 
a lower curved portion including third and fourth ends and having a curvature that substantially matches a curvature of an upper curved portion of the lower tapered loop antenna element; and 
third and fourth extensions extending in opposite directions from the respective third and fourth ends of the lower curved portion of the VHF antenna element, in combination with the other limitations of the claim.
With regards to claim 14, the prior art fails to teach or suggest a/an antenna assembly requiring:
the UHF antenna element comprises an array of tapered loop antenna elements including first and second tapered loop antenna elements defining a first generally figure eight 
the VHF antenna element comprises: 
a first VHF antenna element including a first curved portion having first and second ends and a curvature that substantially matches a curvature of a curved portion of the first tapered loop antenna element, the first VHF antenna element further including first and second extensions extending in opposite directions from the respective first and second ends of the first curved portion of the first VHF antenna element; and 
a second VHF antenna element including a second curved portion having third and fourth ends and a curvature that substantially matches a curvature of a curved portion of the fourth tapered loop antenna element, the second VHF antenna element further including third and fourth extensions extending in opposite directions from the respective third and fourth ends of the second curved portion of the second VHF antenna element, in combination with the other limitations of the claim.
With regards to claim 17, the prior art fails to teach or suggest a/an antenna assembly requiring:
the UHF antenna element includes at least two antenna elements each having a generally annular shape with an opening; 
each of the at least two antenna elements includes generally circular inner and outer perimeter portions such that the antenna element's annular shape and opening are generally circular; 
the antenna assembly further comprises a printed circuit board having fastener holes; 
each of the at least two antenna elements includes fastener holes; and 
the printed circuit board is attached to the at least two antenna elements by mechanical fasteners inserted through the fastener holes of the printed circuit board that are aligned with 
With regards to claim 20, the prior art fails to teach or suggest a/an antenna assembly requiring:
a plane including the VHF antenna element is spaced apart from and separated in the z-direction from a plane including the UHF antenna element by a distance within a range from about 15 millimeters to about 45 millimeters, such that the VHF antenna element is not coplanar with the UHF antenna element; and/or wherein: the VHF antenna element is configured to be operable for receiving VHF high definition television signals from about 174 megahertz to about 216 megahertz; the UHF antenna element is configured for receiving UHF high definition television signals from about 470 megahertz to about 698 megahertz; and the antenna assembly is configured for receiving high definition television signals and communicating the received high definition television signals to a television, in combination with the other limitations of the claim.
With regards to claim(s) 5-9, 13, 15, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEELARATNE GB 2410837 – see abstract for capacitively-coupled antennas.
Coe US 4710775 A

    PNG
    media_image1.png
    173
    298
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844